Citation Nr: 0515005	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with degenerative joint disease, currently rated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.

The present matter arose to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for a testicular disorder and continued a 40 
percent rating for mechanical low back pain with degenerative 
joint disease.

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge.  In a November 2001 decision, the Board 
denied service connection for a testicular disorder and an 
increased rating for the low back disability.  

In May 2002, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision with respect to 
the issue of an increased rating for a low back disability 
and remanded the matter to the Board for readjudication.

In September 2002, the Board undertook development of the low 
back claim.  In March 2003, the Board undertook additional 
development.  Subsequently, the regulation authorizing the 
Board to develop evidence was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in September 2003, the 
Board remanded the case to the RO through the Appeals 
Management Center (AMC). 


FINDINGS OF FACT

1.  Thoracolumbar range of motion is to 44 degrees of forward 
flexion, 10 degrees of backward extension, 20 degrees of 
right lateral flexion, and to 12 degrees of left lateral 
flexion.  

2.  Severe limitation of motion of the thoracolumbar spine in 
backward extension and in left lateral flexion is shown; 
ankylosis of the thoracolumbar spine is not shown.

3.  Service connected intervertebral disc syndrome has been 
manifested throughout the appeal period by neurological 
deficits such as back pain radiating to the groin and 
testicles, painful paresthesias in both feet, reduced 
appreciation of touch, temperature, and vibration and near 
loss of Achilles reflexes in both legs, complaints of 
weakness, stiffness, fatigability, lack of endurance, flare-
ups, and paravertebral muscle spasm with little, if any, 
relief.  

4. Neither complete paralysis of a lower extremity nor bowel 
or bladder symptoms are shown.  

5.  The criteria for rating intervertebral disc syndrome, 
which became effective on September 23, 2002, are more 
favorable than the prior rating criteria of Diagnostic Code 
5293.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).

2.  From September 23, 2002, the criteria for a 40 percent 
schedular rating for thoracolumbar limitation of motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2003).

3.  From September 23, 2002, the criteria for a 40 percent 
schedular rating for intervertebral disc syndrome-related 
right lower extremity neuropathy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2004).

4.  From September 23, 2002, the criteria for a 40 percent 
schedular rating for intervertebral disc syndrome-related 
left lower extremity neuropathy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).  VA has elaborated on this duty to notify 
by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has provided the veteran with notice that complies with 
the requirements of 38 U.S.C.A. § 5103(a), and has told him 
to submit evidence in his possession.  In letters issued in 
March 2001, December 2002, March 2003, and in May 2004, the 
RO informed the veteran and his representative of the 
evidence needed to support a claim for increased benefits.  
In September 2003, the Board remanded the case for several 
actions, including a fresh neurology examination.  VA has 
also issued a statement of the case (SOC) and supplemental 
statements of the case (SSOCs) at various times, which 
informed the veteran of the evidence considered and of the 
evidence necessary to support the claim.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 120.  In this case, VCAA notice was issued 
after the initial adjudication of the ratings at issue on 
appeal.  The Court explained that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id. at 120, 122-4; see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The veteran in this case was not unfairly prejudiced 
by the delayed notice.  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  The claims file contains reports of VA medical 
examinations that address the issue on appeal. The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file. 

Factual Background

The veteran's service medical records reflect complaints of 
back pain and strain.  The veteran filed his initial service 
connection claim in April 1989.  May 1989 VA X-rays showed 
spondylosis at L5 on the left.  In July 1989, the RO granted 
service connection for mechanical low back pain and assigned 
a 10 percent rating under Diagnostic Code 5295, effective 
from April 12, 1989.  

VA treatment reports dated in the early 1990s reflect 
occasional complaints of low back pain.  A September 1991 VA 
computerized tomography (CT) study showed bulging discs at L4 
through S1 and mild to moderate degenerative changes in the 
apophyseal joints.  An October 1992 report notes chronic low 
back pain, degenerative joint disease, and radicular pain to 
the left leg.  An October 1995 VA examiner associated low 
back pain and pain in the left lower leg with sclerosis of 
L5-S1.

In October 1995, the RO granted a 20 percent rating effective 
from October 1992.  

A May 1996 VA examiner found osteoarthritis of the 
lumbosacral spine with a bulging left disc and associated 
radiculopathy.  

In October 1996, the Board granted a 40 percent rating for 
the low back under Diagnostic Code 5295.  

In September 1998, a VA CT showed bulging of the anulus at 
L3-L4, L4-L5, and L5-S1 with no focal herniation.  There were 
minimal arthritic changes of the spine involving the discs 
and facet joints.  No lytic or blastic lesion was seen.  The 
physician provided an impression of degenerative arthritic 
changes of the spine.

A September 1998, private diagnostic imaging report shows 
normal sacroiliac joints and arthritic changes of the lumbar 
spine.

A September 11, 1998, VA medical report shows that the 
veteran complained of back pain radiating to the groin.  He 
reported vague testicular ache radiating from the left back, 
which was worse with standing, walking, or bending.  The 
diagnosis was simply chronic low back pain.

An October 1998 VA scrotal sonogram showed symmetrical blood 
flow at the testicles.  Small hydroceles were identified, 
bilaterally. 

In November 1998, the veteran complained of bilateral 
testicular pain (left greater than right) since August 1998.  
A VA examiner found no hernia.  The testicles were tender 
bilaterally, but there was no evidence of epididymitis.  The 
veteran received a Xylocaine(r) injection.  

A November 30, 1998, VA medical report shows that the veteran 
complained of chronic testalgia.  He had been given two 
injections in the past four weeks with some improvement of 
the symptoms.  

A February 22, 1999, VA medical report shows that the veteran 
complained of recurrent bilateral testicular pain.  He was 
initially responsive to testicular blocks with lidocaine but 
had since become somewhat recalcitrant with only one to two 
day responses.  The testes and cords were normal.  The 
scrotum had bilateral small hydroceles and there was a left 
epididymal cyst.  The examiner provided a diagnosis of 
chronic scrotal and bilateral testicular pain related to 
chronic arthritic pain.

An April 1999 VA medical report reflects complaint of 
continued but lessened testicular pain.  The veteran took 
Celebrex(r), which helped his back.  The right testicle was 
injected with Xylocaine(r), with good response.  Another 1999 
VA report contains a diagnosis of right testalgia.

A May 1999 VA spine examination report reflects complaint of 
continued back pain, which moved from the left to the right 
side.  The veteran had tried back braces and stated that both 
feet were asleep and that severe pain went to his testicles.  
He claimed pain, weakness, stiffness, fatigability, and lack 
of endurance.  He took Celebrex(r) and had a transcutaneous 
electrical nerve stimulation (TENS) unit, which helped.  He 
took two Percocet(r) tablets per day and felt addicted.

A VA examiner reported that the veteran had flare-ups related 
to activity, which resulted in 10 percent additional 
functional impairment.  He did not use a brace or cane.  He 
retired in 1983 due to an unrelated disability.  He 
reportedly could no longer ride his lawn mower.

The examiner described the veteran as 60 year in age, six 
feet tall, and 269 pounds.  There was evidence of painful 
motion, spasm, weakness, and tenderness, but no postural or 
neurological abnormality.  The musculature of the back was 
atrophic.  Lumbar range of motion was to 44 degrees of 
forward flexion, 10 degrees of backward extension, 20 degrees 
of right flexion, and to 12 degrees of left flexion.  The 
rotational plane was not measured.  Ranges of motion were 
stopped where pain began.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain and radiation into the testicles.

In the appealed November 1999 rating decision, the RO 
continued a 40 percent rating for the low back under 
Diagnostic Code 5295.

A March 2000 VA medical report reflects a complaint of pain 
managed with medication and nerve blocks.  The veteran was 
issued two scrotal supports.

In February 2001, the veteran reported increased back pain.  
An April 2001 VA outpatient treatment report documents lumbar 
muscle spasm and significant degenerative joint disease.  In 
April 2001, he reported that his doctor felt that the back 
disability caused his testicle pain.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge that back pain limited him all the time.  
He could not bend over.  He had very severe pain in both legs 
and in the right side.  He could walk only a very short 
distance and even while sitting, it was hard to find a 
comfortable position.  His legs tingled like electrical 
shock, worse in the left leg and in the morning.  The only 
time he was pain-free was at night when asleep and on 
medication.  It was hard to climb steps and he could not work 
around the house.  He took morphine.  He also testified that 
back pain radiated to his testicles and that nerve blocks and 
acupuncture provided no relief.  He wore a scrotum support 
cup because movement of the testicles was painful.  Even 
washing the scrotum was painful.

Various VA treatment reports mention that a December 2001 
spine MRI showed only a questionable renal mass.  

Pursuant to development ordered by the Board, the veteran 
underwent neurology evaluation.  A January 2003 VA neurologic 
compensation examination report reflects that the neurologist 
reviewed the claims file.  New X-rays showed diffuse 
osteopenia with minimal discogenic degenerative changes at 
L5-S1 with associated facet sclerosis.  The X-ray impression 
was minimal degenerative changes of the lumbosacral spine.  
The neurologist offered a diagnosis of degenerative joint 
disease of the lumbosacral spine with no sign of 
radiculopathy.  The neurologist felt that any testicle pain 
was simply epididymitis but then concluded that the cause of 
the testicle pain was unknown.  The neurologist also reasoned 
that the testicle pain was unrelated to the low back because 
there was no radiculopathy.  

In April 2003, the VA neurologist offered an addendum 
opinion.  The neurologist noted that the January 2003 
examination revealed no motor, sensory, or reflex deficit.  
The problem was "degenerative joint disease of muscle spasms 
of the lumbosacral spine."  There was no evidence of 
degenerative disc disease or radiculopathy.  

In September 2003, the Board remanded the case for additional 
development.  Additional VA clinical records received since 
then reflect a diagnosis of degeneration of lumbar, or 
lumbosacral disc.

The veteran underwent a VA neurology compensation examination 
in July 2004.  The physician reviewed the claims file and 
noted that testicular pain had been attributed to chronic 
epididymitis at one time, although the exact cause of that 
pain remained uncertain.  The veteran reported radicular 
symptoms such as pain radiating to the legs and testicles and 
numbness in the feet.  

The veteran reported that both leg and testicle pain 
increased with walking and occasionally by coughing.  He 
could walk only 15 to 20 yards because of back pain.  He 
denied bowel or bladder symptoms.  Deep tendon reflexes were 
diminished at the knees and trace at the ankles.  Sensation 
was diminished to pinprick and to light touch in the lower 
extremities.  

For a diagnosis, the neurologist first noted that lumbar 
spine degenerative arthritis and disc abnormalities were 
shown.  Neuropathic symptoms shown at present included 
paresthesia at the feet, foot pain, reduced sensation, and 
diminished Achilles reflexes, which suggested that neuropathy 
contributed to the pain.  The neurologist also felt that 
chronic testicle pain had been neuropathic or referred pain, 
rather than due to a testicular abnormality.  

In January 2005, the VA neurologist offered an addendum 
opinion.  The neurologist clarified that the July 2004 
examination revealed evidence of diffuse polyneuropathy 
characterized by painful paresthesias in both feet, reduced 
appreciation of touch, temperature, and vibration, and near 
loss of Achilles reflexes in both legs.  The veteran did not, 
however, have radiculopathy or sciatic nerve injury, but he 
did have low back pain.  Chronic pain was the combined result 
of lumbar spine arthritic changes and neuropathy.  The cause 
of testicular pain was unclear.  

In February 2005, the AMC issued a supplemental statement of 
the case (SSOC) that considered all versions of the rating 
criteria for intervertebral disc syndrome.  

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The veteran's entire history is reviewed when 
making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Evaluation of a disability includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  38 C.F.R. § 4.10.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

However, these provisions are not for consideration where the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004). 

The low back disability has been manifested throughout the 
appeal period by orthopedic and neurological deficits such as 
back pain radiating to the groin, painful paresthesias in 
both feet, reduced appreciation of touch, temperature, and 
vibration and near loss of Achilles reflexes in both legs, 
complaints of weakness, stiffness, fatigability, lack of 
endurance, flare-ups, painful thoracolumbar motion, 
paravertebral muscle spasm and tenderness, thoracolumbar 
range of motion to 44 degrees of forward flexion, 10 degrees 
of backward extension, 20 degrees of right flexion, and to 12 
degrees of left flexion.  The veteran has had little, if any 
relief from these symptoms.  

Although neurologists appear to disagree whether degenerative 
disc disease or associated neurologic impairment, the medical 
evidence for it appears to be in relative equipoise.  The 
Board therefore resolves the equipoise in favor of the 
veteran and finds that degenerative disc disease is present 
and that it has caused polyneuropathy in the lower 
extremities.  The Board will also resolve any doubt on 
etiology of the testicle pain in favor of the veteran and 
find that it is at least as likely as not that testicle pain 
is referred pain from the service-connected low back 
disability.  Neither sciatic nerve injury nor bowel or 
bladder symptoms are shown.  

For the entire appeal period, the low back disability has 
been rated 40 percent disabling under Diagnostic Code 5295.  
Because 40 percent is the maximum rating offered under 
Diagnostic Code 5295, it is unnecessary to consider that 
diagnostic code further, as no rating higher than 40 percent 
could result.  Therefore, the Board will now consider 
Diagnostic Code 5293, Intervertebral disc syndrome, which 
offers a 60 percent rating.  

Under the former provisions of Diagnostic Code 5293, a 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Comparing the manifestations to the above criteria, the Board 
finds that the 60 percent criteria for intervertebral disc 
syndrome are more nearly approximated.  This is because 
symptomatic neuropathy has certainly persisted throughout the 
appeal period and although the sciatic nerve has not been 
injured, the lower extremity symptoms are nevertheless 
compatible with sciatic neuropathy.  To this end, the Board 
notes that characteristic pain and demonstrable muscle spasm, 
absent (or near absent) ankle jerk, and other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief are clearly shown.  Thus, a 60 
percent rating under the former provisions of Diagnostic Code 
5293 must be granted.  

The Board will next discuss changes to the rating schedule 
that occurred during the veteran's appeal period and how 
those changes affect this case.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

As such, VA must consider the revised criteria for that 
portion since the effective dates of the revisions, i.e., 
September 23, 2002, and September 26, 2003, applying 
whichever version or versions is/are more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  Therefore, it might appear that use of this 
revision could not result in a greater benefit that that 
granted above.  However, another new and significant 
provision provides that orthopedic and neurologic 
manifestations may be separately evaluated under appropriate 
codes and those evaluations may be used if they result in a 
greater benefit.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 2 (effective September 23, 2002).  Thus, the Board 
must next determine whether the new method set forth at Note 
2 results in a rating greater than 60 percent.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine is rated under Diagnostic Code 5292.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion.  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The lumbar spine is shown to have severe limitation of motion 
in both backward extension (10 degrees) and in left lateral 
flexion (12 degrees), according to the May 1999 spine 
examination report.  Severe limitation of motion warrants a 
40 percent rating, which is the maximum rating offered for 
lumbar spine limitation of motion.  Range of motion in the 
rotational plane has not been provided; however, no matter 
how limited, it could not have produced more than a 40 
percent rating, thus, there is no need to remand the case to 
obtain those values. 

Keeping the 40 percent orthopedic rating in mind, the Board 
will turn to an appropriate neurological rating.  As 
mentioned above, the neurologic manifestations include back 
pain radiating to the groin, painful paresthesias in both 
feet, reduced appreciation of touch, temperature, and 
vibration and near loss of Achilles reflexes in both legs, 
complaints of weakness, stiffness, fatigability, lack of 
endurance, flare-ups, and testicle pain with little relief 
from these symptoms.  Neither sciatic nerve injury nor bowel 
or bladder symptoms are shown.  

Rating neurologic manifestations involves consideration of 
various regulatory provisions.  Below are some relevant 
rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).  

Partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with mild moderate, 
severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2004).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

The Board will choose Diagnostic Code 8520 as analogous to 
the neurologic disability because, even though there is no 
sciatic nerve injury, the anatomical area of the neurologic 
deficits, including the testicle pain, more nearly 
approximates the level of disability produced by sciatica 
when considering functional impairment, anatomical location, 
and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is both sensory and motor.  
Therefore, the Board will consider a higher rating, i.e., a 
moderately severe or greater disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
very rarely lost.  38 C.F.R. § 4.124(a), Code 8520 (2004).

Complete paralysis is not shown, but motor and sensory 
deficits are shown.  Therefore, the Board is left to choose 
between moderately severe incomplete paralysis, and severe 
incomplete paralysis.  Because weakness, foot pain, almost 
complete loss of reflexes, sensory deficits, and bilateral 
testicle pain are shown, the disability more nearly 
approximates moderately severe sciatica.  Because marked 
muscle atrophy is not shown, a rating for severe sciatica is 
not warranted.  Although a May 1999 VA examiner found lumbar 
muscle atrophy, no atrophy of the leg, calf, or foot muscles 
was shown.  Overall, the Board finds that the disability more 
nearly approximates the disability picture represented by 
moderately severe incomplete paralysis.  Thus, the Board will 
grant a 40 percent rating under Diagnostic Code 8520, for 
each lower extremity, with application of the bilateral 
factor, for that portion of the appeal period beginning on 
September 23, 2002.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the Board notes that new and 
significant rating criteria were added to the rating 
schedule, effective from September 26, 2003.  Under the new 
rating criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. .............................................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
the combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  
abnormal kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body 
fracture with loss of 50 percent or more 
of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

What the most recent changes to the rating schedule have 
added is a new formula for rating limitation of motion of the 
spine that was not available prior to September 26, 2003.  
Because the thoracolumbar spine warrants a 40 percent rating 
for limitation of motion under the prior revision, however, 
the Board need consider only whether the loss of range of 
motion warrants a rating higher than 40 percent under the 
most recent revision.  In this regard, the rating schedule 
requires that ankylosis be shown for a rating above 40 
percent.  Because ankylosis is not shown, the most recent 
rating criteria do not provide a rating higher than that 
warranted under the prior revision.  

The revised criteria are unclear as to whether the DeLuca 
factors of additional disability due to such symptoms as 
painful motion are already incorporated; however, the Board 
notes that the new criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors, at least for the lumbar spine disability. 

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the period prior to 
September 23, 2002, a 60 percent rating should be granted 
under Diagnostic Code 5293.  From September 23, 2002, a 40 
percent rating should be granted under Diagnostic Code 5292, 
and two separate 40 percent ratings, along with bilateral 
factor, should be granted, for lower extremity neuropathy 
under Diagnostic Code 8520.  

Finally, the Board notes that 38 C.F.R. § 3.321(b) (2004) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, an extra-schedular evaluation will be 
assigned.  Where the veteran has alleged or asserted that the 
schedular rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough 
such evidence, the Board must direct that the matter be 
referred to the VA Central Office for consideration.  If the 
matter is not referred, and is raised by the record, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there have been no reports of recent 
hospitalization, and there is no evidence of marked 
interference with employment, beyond that contemplated by the 
schedular evaluations provided in this decision.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash, 8 Vet. App. at 227; see also 
VAOPGCPREC. 6-96. 



ORDER

Entitlement to a 60 percent rating is granted for the low 
back disability prior to September 23, 2002, is granted.  

Entitlement to a 40 percent rating is granted for 
thoracolumbar limitation of motion beginning on September 23, 
2002.  

Entitlement to a 40 percent rating is granted for right lower 
extremity neuropathy beginning September 23, 2002.  

Entitlement to a 40 percent rating is granted for left lower 
extremity neuropathy for beginning September 23, 2002.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


